Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 1 of 24




             UNITED STATES DISTRICT COURT FOR THE
                 MIDDLE DISTRICT OF ALABAMA
                       EASTERN DIVISION

 THE STATE OF ALABAMA; ROBERT
 ADERHOLT, Representative for Alabama’s
 4th Congressional District, in his official and
 individual capacities; WILLIAM GREEN;
 and CAMARAN WILLIAMS,

                                Plaintiffs,

                        v.

 UNITED STATES DEPARTMENT OF                 CIVIL ACTION NO. 3:21-CV-211-
 COMMERCE; GINA RAIMONDO, in her             RAH-KFP
 official capacity as Secretary of Commerce;
 UNITED STATES BUREAU OF THE
 CENSUS, an agency within the United States
 Department of Commerce; and RON
 JARMIN, in his official capacity as Acting
 Director of the U.S. Census Bureau,

                                Defendants.


               MARGO ANDERSON’S MOTION FOR LEAVE
       TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS


       MARGO ANDERSON, a leading historian of the census and Distinguished

Professor Emerita in History and Urban Studies at the University of Wisconsin,

Milwaukee, respectfully submits this motion for leave to file an amicus brief in support of

the Plaintiffs in this matter. The proposed amicus brief is conditionally filed herewith.

                                              /s/ Bryan M. Taylor
                                              Bryan M. Taylor (ASB-0390-Y81T)
                                              Counsel for Margo Anderson
                                              BACHUS BROM & TAYLOR, LLC
                                              3536 Independence Drive
                                              Birmingham, AL 35209
                                              (334) 596-9650
                                              btaylor@bachusbrom.com


                                              i
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 2 of 24




                                               TABLE OF CONTENTS

MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF
 PLAINTIFFS .................................................................................................................. i

INTEREST OF AMICUS CURIAE .................................................................................... 1

TABLE OF AUTHORITIES ............................................................................................... 2

BRIEF OF AMICUS CURIAE MARGO ANDERSON..................................................... 5

ARGUMENT....................................................................................................................... 5

   I. The History of the Census and the Origins of PL 94-171 Underscore the
      Importance of State-Federal Collaboration to Achieve Constitutional
      Reapportionment .................................................................................................... 6
         A. Origins of Public Law 94-171 and the Data Needs of the Reapportionment
            Revolution and the Voting Rights Act .............................................................. 6
         B. Passage of PL 94-171 and Implementation for 1980 ....................................... 11
         C. PL 94-171 Collaborations and Data Files, 1990 and Beyond ........................... 13

   II. Collaboration Should Be Reopened Because the Differential Privacy Initiative
       Did Not Coordinate with the P.L. 94-171 Collaboration Program for the 2020
       Census .................................................................................................................... 18

CONCLUSION ................................................................................................................. 21

CERTIFICATE OF SERVICE .......................................................................................... 22




                                                                 ii
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 3 of 24




                         INTEREST OF AMICUS CURIAE


       Amicus Curiae Margo Anderson is a leading historian of the census and

Distinguished Professor Emerita in History and Urban Studies at the University of

Wisconsin, Milwaukee. Among her relevant publications are: Margo Anderson, The

American Census: A Social History (2d ed., 2015); Margo Anderson, Constance F. Citro

and Joseph J. Salvo, Encyclopedia of the U.S. Census: From the Constitution to the

American Community Survey (ACS) (2d ed., 2011), and Margo Anderson and Stephen E.

Fienberg, Who Counts? The Politics of Census-Taking in Contemporary America (revised

ed. 2001). Among other activities, she has received funding from the National Endowment

for the Humanities, the Donner Foundation, and the Russell Sage Foundation. She served

as a resident fellow at the Woodrow Wilson International Center for Scholars (1998-1999)

and an ASA/NSF/Census Bureau Fellow (2012-2013). Further publications are available

at http://margoanderson.org.




                                           1
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 4 of 24




                                         TABLE OF AUTHORITIES

CASES
  Baker v. Carr
    369 U.S. 186 (1962), on remand, 206 F. Supp. 341 (M.D. Tenn. 1962) ..................... 6

  Gray v. Sanders,
    372 U.S. 368, 381 (1963) ............................................................................................ 6


CONSTITUTIONAL PROVISIONS
  U.S. Const. amend. XV, § 1 ............................................................................................ 7


STATUTES

  13 U.S.C. §§ 1–79 (2006) .............................................................................................. 12

  13 U.S.C. § 9(a)(2) ....................................................................................................... 15

  13 U.S.C. § 141(c) ........................................................................................................... 5

  Voting Rights Act of 1965,
    52 U.S.C. §§ 10301-314, 10501-508, and 10701-702 (2018) ..................................... 6


LEGISLATIVE HISTORY
  Tabulation of Population for Purposes of Apportionment of State Legislative Bodies:
  Hearing on H.R. 1753 Before the Subcomm. on Census and Population,
    94th Cong. 1 (1975) ................................................................................................... 11

  Tabulation of Population for Purposes of Apportionment of State Legislative Bodies:
  Hearing on H.R. 9290 Before the Subcomm. on Census and Statistics,
    93d Cong. 1–2 (1973) ................................................................................................ 11


OTHER AUTHORITIES
   79 Fed. Reg. 41258-59 (July 15, 2014)......................................................................... 18

   83 Fed. Reg. 19042 (May 1, 2018) ............................................................................... 18

   83 Fed. Reg. 34111 (July 19, 2018) .............................................................................. 19




                                                               2
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 5 of 24




   John Abowd, The Challenge of Scientific Reproducibility and Privacy Protection for
   Statistical Agencies, Presentation Before the CSAC,
      https://www2.census.gov/cac/sac/meetings/2016-09/2016-abowd.pdf .................... 18

   Margo Anderson, Baker v. Carr, the Census, and the Political and Statistical
   Geography of the United States: The Origin and Impact of Public Law 94-171,
     62 Case W. Res. L. Rev. 1153 (2012) ........................................................................ 6

   Margo Anderson, The American Census: A Social History (2d ed., 2015) ................... 8

   Changes to Census Data Products, Integrated Public Use Microdata Series (IPUMS),
     https://ipums.org/changes-to-census-bureau-data-products ..................................... 19

   Committee on National Statistics, Workshop on 2020 Census Data Products:
   Data Needs and Privacy Considerations,
     https://sites.nationalacademies.org/DBASSE/CNSTAT/DBASSE_196518 20garfink

   Simson L. Garfinkel, Modernizing Disclosure Avoidance: Report on the 2020
   Disclosure Avoidance Subsystem as Implemented for the 2018 End-to-End Test
   (Continued), slide 8,
     https://perma.cc/4J8B-ZEXM................................................................................... 18

   V. Joseph Hotz and Joseph Salvo, Assessing the Use of Differential Privacy for the
   2020 Census: Summary of What We Learned from the CNSTAT Workshop (Feb. 25,
   2020),
      https://www.amstat.org/asa/files/pdfs/POLCNSTAT_CensusDP_WorkshopLessons
      LearnedSummary.pdf ............................................................................................... 20

   Catherine McCully, U.S. Census Bureau, Designing P.L. 94-171 Redistricting Data for
   the Year 2020 Census 11 (2014) ................................................................................... 17

   National Council of State Legislatures, Differential Privacy for Census Data Explained
   (March 15, 2021),
     https://www.ncsl.org/research/redistricting/differential-privacy-for-census-data-
     explained.aspx .......................................................................................................... 20

   U.S. Dep't of Commerce, Census Bureau Designing P.L. 94-171 Redistricting Data for
   the Year 2010 Census: The View from the States 9-11 (2004) ................................... 15

   U.S. Dep't of Commerce, Census Bureau, History: 2000 Census of Population and
   Housing 414, Vol. 2 (2009) .......................................................................................... 15

   U.S. Dep’t of Commerce, Census Bureau, Designing P.L. 94–171 Redistricting Data
   for the Year 2010 Census 5–8 (2004),
      http://www.census.gov/rdo/pdf/DesignPL94-171.pdf .............................................. 11




                                                               3
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 6 of 24




   U.S. Dep’t of Commerce, Bureau of the Census, CPH–R–2C, 1990 Census of
   Population and Housing, History, Part C .................................................................. 9, 13

   U.S. Dep’t of Commerce, Bureau of the Census, PHC80-R-2A, 1980 Census of
   Population and Housing, History, Part A, 13–1–3–39 (1986),
     http://www2.census.gov/prod2/decennial/documents/1980/1980censusofpop802
     unse_bw.pdf) .............................................................................................................. 9

   U.S. Dep’t of Commerce, Census Bureau, Geographic Areas Reference Manual 14–3
   (1994), http://www.census.gov/geo/www/GARM/GARMcont.pdf) ............................ 10

   U.S. Dep’t of Commerce, Census Bureau, PHC80–R–2D, 1980 Census of Population
   and Housing, History, Part D, 8–29 (1989),
     http://www2.census.gov/prod2/ ................................................................................ 13




                                                               4
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 7 of 24




                BRIEF OF AMICUS CURIAE MARGO ANDERSON

                                       ARGUMENT

       In 1975, Congress amended the census law to provide for a formal collaboration

process between the states and the federal government for the preparation of the tabulations

for redistricting after each census. Act of Dec. 23,1975, Pub. L. No. 94-171, 89 Stat. 1023

(codified as amended at 13 U.S.C. § 141(c)) (hereinafter “PL 94-171”). PL 94-171 marked

a new departure in the development of census data products. The amended statute requires

the Secretary of Commerce to solicit plans from the relevant “officer or public body having

responsibility for legislative apportionment or districting of the State being tabulated” and

to develop “criteria” for the submission of an acceptable plan, including “requirements

which assure that such plan shall be developed in a nonpartisan manner.” Id.

       The legislative history of this provision of census law and its implementation over

the past four decennial censuses reveal an ambitious, complex, robust program of

collaboration between the states and the federal government which has served the needs of

the nation well. Each decade, Americans have responded to the census, and legislative

bodies, from Congress to the state and local level, have used the resulting population counts

to reapportion and redistrict seats in those bodies on the basis of population change.

       A review of that legislative history and administrative practice provides context for

the claims in the current litigation. It reveals that the 2020 collaboration has departed in a

significant way from the practices employed from 1980 to 2010. This time, the Secretary

did not integrate consideration of the change in the Census Bureau’s chosen disclosure

avoidance procedures, the differential privacy initiative, into the pre-census planning and

testing collaboration with the states for the redistricting files, commonly called the PL-94-




                                              5
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 8 of 24




171 files. There has not been a formal opportunity for the states to evaluate, challenge, or

recommend improvement in disclosure avoidance procedures or assess their impact on the

redistricting responsibilities within the states.

I. The History of the Census and the Origins of PL 94-171 Underscore the
   Importance of State-Federal Collaboration to Achieve Constitutional
   Reapportionment

        A. Origins of Public Law 94-171 and the Data Needs of the
           Reapportionment Revolution and the Voting Rights Act

        The roots of PL 94-171 date to the 1960s when the Supreme Court ruled that

malapportioned state legislatures were unconstitutional and opened the way for the decade

of lawsuits that came to be called the “Reapportionment Revolution.” In 1962, the Supreme

Court ruled in Baker v. Carr that equal-protection challenges to state legislative

reapportionment were justiciable in the federal courts, and, as a result, the Tennessee

legislature was ordered to be reapportioned. 369 U.S. 186 (1962), on remand, 206 F. Supp.

341 (M.D. Tenn. 1962).

        A series of cases followed which overthrew apportionments in other legislatures

and in Congress. By 1964 the phrase “one person, one vote” had entered the nation’s

political vocabulary to define the new principle of legislative apportionment and

districting. Gray v. Sanders, 372 U.S. 368, 381 (1963).1

        Relatedly, the Voting Rights Act of 1965, Pub. L. No. 89–110, 79 Stat. 437

(codified as amended at 52 U.S.C. §§ 10301-314, 10501-508, and 10701-702 (2018)),

enforced the mandate in the Fifteenth Amendment to the Constitution requiring that the




1
 For more detail on this history, see Margo Anderson, Baker v. Carr, the Census, and the
Political and Statistical Geography of the United States: The Origin and Impact of Public
Law 94-171, 62 Case W. Res. L. Rev. 1153 (2012).

                                               6
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 9 of 24




“right . . . to vote shall not be denied or abridged by the United States or by any State on

account of race, color, or previous condition of servitude.” U.S. Const. amend. XV, § 1.

Congress created clear numerical tests of compliance with the constitutional goals of voting

rights. As written in the original 1965 provision, for example, if a state used a literacy test

for voter registration, and if voter registration or turnout was less than fifty percent of the

voting age population of a jurisdiction, then the law presumed a violation of the Fifteenth

Amendment. In such a case, the literacy tests were suspended, and the Justice Department

could send federal registrars and election observers to monitor elections. Such jurisdictions

also had to “preclear” any new voting qualifications with the Attorney General of the

United States. At the time, six southern states came under these rules; counties in several

other states were also affected.

       The Court’s decisions and the language of the Voting Rights Act left much of the

implementation of the electoral changes to be worked out in practice. There were myriad

issues to be resolved from the sweeping mandates of the 1960s. And one of those issues

was a new requirement for good quality census data.

       It is fairly clear that in the 1960s, neither Congress nor the courts had spent much

time considering the data issues of implementation of the reapportionment decisions. At

the time, census data seemed to be as reliable as an old shoe, simply there for use, an

uncontroversial and ordinary resource for all parties to use. In fact, however, census data

are themselves the products of enormous administrative, scientific, and political decision

making. Neither the leadership in the Census Bureau, nor their existing data tabulation

programs, were prepared to address the data requirements of the reapportionment

revolution.




                                              7
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 10 of 24




        There had been significant innovation in census processes in the previous 40 years,

 particularly starting with the 1940 census. The Sixteenth Census of 1940, for example,

 included a probability sample for the first time, a housing census, and evaluation studies to

 measure systematically the level of accuracy of the enumeration, the tabulation and coding

 procedures, coding bias, and sampling error. Margo Anderson, The American Census: A

 Social History (Yale University Press, 2d ed., 2015).

        During the post World War II years, the research work measuring unemployment

 produced the ongoing Current Population Survey. Computerization and data automation

 followed with the UNIVAC and FOSDIC technologies in the 1950s and 1960s. Between

 1960 and 1970, the Bureau began the mail census, replacing the time-honored method of

 using in-person enumerators for the decennial count. In conjunction with local

 jurisdictions, mostly large cities, the Bureau instituted programs in producing “small area

 data,” initially census tracts and, in some areas, using “blocks” or the new “zip code” as

 tabulation areas.

        Nevertheless, the apportionment decisions presented challenges that the

 innovations of the previous forty years did not address. The first problem was geographic.

 Many states had simply stopped redistricting altogether, or used existing civil divisions as

 geographic building blocks, regardless of population size and change. Meanwhile, the

 Census Bureau advanced its geography program primarily to serve the administration of

 the census. From the Bureau’s perspective, definitions were required for two different types

 of geography, what came to be called enumeration or collection geography and tabulation

 geography. Enumeration geography was defined to facilitate the census count.

 Enumeration districts were districts where an enumerator could walk from house to house




                                              8
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 11 of 24




 and were roughly defined to be of sufficiently equal size to facilitate the enumeration. Until

 the 1980s, the Census Bureau also recreated the entire geographic mapping process each

 decade, using prior geography as a guide.

         Tabulation geography is quite a different system. This is the spatial definition of

 reporting places, e.g., the regions, states, counties, town, cities, minor civil divisions and

 so on, for which the Census Bureau tabulates the results of the census. Some, such as state

 boundaries, are fairly fixed. But most tabulation geography can change, as local

 jurisdictions annex, consolidate, split, or generally refigure their jurisdictions. During the

 data tabulation process after the census information is collected, person and household

 information collected by enumeration geography is aggregated up or transferred to the

 tabulation geography codes for data publication. See U.S. Dep’t of Commerce, Bureau of

 the Census, PHC80-R-2A, 1980 Census of Population and Housing, History, Part A, 13–

 1–3–39 (1986), http://www2.census.gov/prod2/decennial/documents/1980/1980censusof

 pop802unse_bw.pdf; U.S. Dep’t of Commerce, Bureau of the Census, CPH–R–2C, 1990

 Census of Population and Housing, History, Part C, 3–17 (1995).

         Thus as the Census Bureau and the state and local government officials charged

 with redistricting confronted the data issues presented by the new mandates for one person,

 one vote, they found themselves scrambling for solutions. During the planning phase for

 the 1970 Census, the issues came into sharp focus. First, officials discovered that

 comprehensive liaison arrangements between states, local jurisdictions, and the Census

 Bureau that might address the data issues presented by the new mandates for one person,

 one vote, did not exist. Whose responsibility was it to set standards for fifty different states?




                                                9
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 12 of 24




 Who provided training in data use? How did one ask for more or different data? Who paid

 for it?

           Second, what data did the Census Bureau have at hand that could be used

 immediately for the redistricting required after the 1970 Census? The redistricters very

 quickly began to define what they wanted from the Census Bureau, and four criteria for

 “good data” emerged. First, the data would have to be reported at very low levels of

 geography to serve as building blocks for legislative districts. Second, such data should be

 accessible and easy for the redistricters to use. Third, it needed to be timely, e.g., available

 in the year after the census so the redistricters could meet the deadlines for the next

 Congressional election cycle. And fourth, it needed to be disaggregated by race for Voting

 Rights Act enforcement.

           It quickly became clear that the Census Bureau did not have an existing data

 tabulation program that would serve these purposes for the nation as a whole. For some

 states and jurisdictions, tract or block level data tabulations existed, developed over the

 previous half century in conjunction with cities and states for urbanized and metropolitan

 areas. While that geography captured the majority of the population, it captured only very

 small proportions of land area.

           The Census Bureau’s solution to the immediate problem after the 1970 Census was

 to provide redistricters with the “Master Enumeration District List (MEDList) and census

 maps,” in other words, with data aggregated by enumeration or collection geography, not

 tabulation geography. These lists and maps contained population and housing counts with

 comprehensive coverage of the geography of the state for all jurisdictions, as well as census

 tract and blocks where applicable. But as the Census Bureau acknowledged, “Many States




                                               10
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 13 of 24




 experienced problems in using the MEDList and maps in relation to their election or

 legislative areas because the boundaries of the census entities often did not coincide with

 the State or local voting district boundaries.” U.S. Dep’t of Commerce, Census Bureau,

 Geographic           Areas          Reference          Manual           14–3          (1994),

 http://www.census.gov/geo/www/GARM/GARMcont.pdf); see generally Tabulation of

 Population for Purposes of Apportionment of State Legislative Bodies: Hearing on H.R.

 1753 Before the Subcomm. on Census and Population, 94th Cong. 1 (1975) (noting that

 states have faced a number of problems in attempting to work with the data presently

 available from the Bureau; for example, the enumerated districts are too large to be

 effectively used by officials in their legislative redistricting and there are difficulties in

 defining boundaries of enumerated districts); Tabulation of Population for Purposes of

 Apportionment of State Legislative Bodies: Hearing on H.R. 9290 Before the Subcomm.

 on Census and Statistics, 93d Cong. 1–2 (1973) (noting that states have difficulty in using

 the Bureau’s census figures in states’ apportionment of legislative bodies); U. S. Dep’t of

 Commerce, Census Bureau, Designing P.L. 94–171 Redistricting Data for the Year 2010

 Census 5–8 (2004), http://www.census.gov/rdo/pdf/DesignPL94-171.pdf (discussing state

 and local official use of the 1970 census data).

        B. Passage of PL 94-171 and Implementation for 1980

        Between 1972 and 1975, therefore, Congress, the Census Bureau, and state and

 local officials began a dialog about what to do after the 1980 Census. The Reapportionment

 Task Force of the National Conference of State Legislatures (NCSL) and the Census

 Bureau began working on data improvements. NCSL conducted surveys. Congress and

 local government organizations held public hearings and began to draft legislation to




                                              11
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 14 of 24




 amend title XIII, 13 U.S.C. §§ 1–79 (2006), to address the new mandates. By 1974,

 solutions began to emerge in legislative language. The House passed bills in 1973 and

 1974. The Census Bureau expressed concern about elements of the language, particularly

 that the proposed eight-month time frame for reporting the data was too stringent. In late

 1975, Congress passed HR1753, which was signed into law in December as PL 94-171.

 The law authorized a process for states to work with the Census Bureau in defining the

 geographic areas for which they would receive small area population counts for

 redistricting. The law set a deadline of one year after the census date, that is, April 1 of the

 year after the census, for the Bureau to provide the tabulations to the states. The law itself

 did not specify a particular level of geographic detail, but stakeholders clearly preferred

 the smallest possible tabulation area, such as the block, because larger geographies were

 harder to map to existing local jurisdictions. It was generally possible to aggregate blocks

 up to wards, for example, but it was not easy to figure out how to split population in an

 enumeration district that crossed two or more wards. At the time, block-level geography

 was defined for about 2.5 million entities in urban and metropolitan areas, covering

 approximately 60 percent of the population but only 2 percent of the country’s land area.

 The new law raised the question about how and whether to map the remaining land area

 and population into small area entities.

         The goals of PL 94-171 were partially achieved for the 1980 Census round. All or

 part of 23 states worked with the Census Bureau to customize their data requirements for

 voting or election district data. The states received block level data where available and

 enumeration district data where finer tabulations were not designated. Given the

 technological capacities of the time, the data and maps were delivered on paper, computer




                                               12
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 15 of 24




 tape, and microfiche. The variables available on the 1980 file for each geographic unit were

 total population broken into five race groupings and Hispanic/Latino. See U.S. Dep’t of

 Commerce, Census Bureau, PHC80–R–2D, 1980 Census of Population and Housing,

 History, Part D, 8–29 (1989), http://www2.census.gov/prod2/decennial/documents/1980/

 1980censusofpopu802uns_bw.pdf.

        C. PL 94-171 Collaborations and Data Files, 1990 and Beyond

        After the 1980 Census round, the Bureau and the stakeholders from states and local

 governments committed to improving the program for the next census. The Bureau also

 committed during the 1980s to building the TIGER/MAF system, a national digitized map

 linked to all addresses in the nation. Computerized geographic information system

 technologies were also developed during the 1980s, making it possible to move the data

 distribution process from paper and microfiche to electronic media. These new

 technologies in conjunction with continued collaboration with state and local governments

 on small area and block-level mapping, permitted the 1990 Census PL 94-171 data to

 provide comprehensive small area data for redistricting in the entire nation.

        At the 1990 Census, the Bureau expanded the variables to be published in the PL

 94-171 files to include a breakdown of the population of an area by total and voting age

 population, e.g., 18 and over, and it produced block-level data for the entire nation, some

 seven million blocks. See U.S. Dep’t of Commerce, Bureau of the Census, CPH–R–2C,

 1990 Census of Population and Housing, History, Part C, 3–1–3–10 (1996).2



 2
   With the expansion of the program in 1990 and the new GIS technology, which
 permitted digital mapping of these data, not only did the data facilitate ever more
 elaborate mapmaking for legislative districts, it also facilitated the visualization of
 detailed race and ethnic distributions for every place in the nation. Newspaper accounts
 of changes in the white, black, etc. population for a local area, which up to 1980 had to be

                                             13
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 16 of 24




        Evidence of the impact of the PL 94-171 program on more general small-area data

 products was also clear. The discussion of the impact of the PL 94-171 program in the 1990

 census procedural history documents the new relationships:



        In response to users’ requests, the Population Division released diskettes
        and a special computer-tape file, STF-S-1, that contained total housing
        units, vacant housing units, total population, and group quarters population,
        coincident with the P.L. files, but did not identify or include election
        precincts or voting districts.



 Id. at Part B, Chap. 10, 15 (emphasis added).

        The collaboration deepened for the Census 2000, as new issues arose for the PL 94-

 171 tabulations. In particular, in 1997 the Office of Management and Budget (OMB)

 revised the Race and Ethnicity Statistical Directive to allow respondents to federal surveys

 to report more than one race. The PL 94-171 tabulations up to that point had reported

 counts in census blocks mono racially. The OMB revision prompted a technical debate

 about how to tabulate and report counts that identified the number of people who self

 reported more than one race in each census block. Should there be separate variables listed

 for such situations so that, for example, a redistricter would see a count for each block that

 listed the number of people who said they were both White and Black, or Black and

 American Indian, or Asian and White, and so on.




 hand drawn by a cartographer, usually using census tract data (where it existed), were
 suddenly possible with block level distinctions for the nation as a whole and began to
 appear in every local newspaper, book or magazine with access to reasonably powerful
 desktop software.

                                              14
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 17 of 24




         Such reporting changes faced several issues. The first was a dramatic increase in

 the size of the data file, if variables were added for all the possible combinations of the race

 categories. The second issue involved how to collapse the multiple race responses for an

 area for voting rights enforcement. If a block contained people who reported White and

 Black, for example, would it be proper to count them as Black or White for evaluating

 racially polarized voting patterns?

         The third issue was disclosure avoidance. Since multiple race identification was a

 relatively rare phenomenon, the vast majority of the actual cells in the PL 94-171 file for

 the multiple race variables would report a count of zero, namely that there were no reported

 people who said they were White and Black, etc., for that block. But if a block reported a

 small number, for example that there was one person in a block of voting age who was Non

 Hispanic White and Black, the tabulation could run afoul of section 9 of title 13, which

 enjoins census officials from “mak[ing] any publication whereby the data furnished by any

 particular establishment or individual under this title can be identified.” 13 U.S.C. §

 9(a)(2).

         The resolution of the tabulation for the race and ethnic categories which would meet

 the requirements of confidentiality is particularly instructive.

         The 2000 Census procedural history and the reports of the PL 94-171 program

 administration demonstrate the extensive consultation that took place with the states on

 these matters. See U. S. Census Bureau, History: 2000 Census of Population and Housing

 414, Vol. 2 (2009); U. S. Census Bureau, Designing P.L. 94-171 Redistricting Data for the

 Year 2010 Census: The View from the States 9-11 (2004). There were proposals to limit




                                               15
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 18 of 24




 the numbers of variables in the PL 94-171 file, and the Bureau prepared a test file, called

 the P.L. 20 Matrix:


        The P.L. 20 Matrix would give redistricting officials and others single-race
        totals, as well as the all-inclusive totals of those persons who report one or
        more racial categories (i.e., alone or in combination with one or more other
        races). The Voting Rights Section reviewed this smaller P.L. 20 Matrix and
        informed the Census Bureau that this product would meet the census
        information needs associated with Sections 2 and 5 of the Voting Rights
        Act. The P.L. 20 Matrix was presented to the NCSL Redistricting Task
        Force, as well as the Census 2000 Redistricting Data Program liaisons
        appointed by each state. The Task Force and the states felt that this matrix
        would meet their needs.

        One year after the dress rehearsal census, the Redistricting Data Office
        issued the CD-ROM prototype containing the P.L. 20 Matrix that presented
        the “single-race” tallies (for those respondents who chose only one of the
        six race categories) and an “all-inclusive” tally that represented counts for
        each of the same six races marked alone or in combination. Copies of the
        CD-ROM were sent to legislative officials and the redistricting community,
        and they were asked to provide feedback on how such data might be used
        in the redistricting process.



 Id. at 11 (emphasis added).

        In the end, the P.L. 20 Matrix was deemed inadequate to satisfy the needs of the

 redistricting community or the Department of Justice and was replaced by the P.L. 63

 Matrix, with full detail on the race and ethnic category combinations. In response,



        [the Bureau’s] Redistricting Data Office immediately notified the state
        legislative officials and the NCSL Task Force. A new disclosure avoidance
        procedure was implemented to protect individual data responses while
        preserving the actual responses to the race question. The Census Bureau
        retabulated the dress rehearsal data using the P.L. 63 Matrix and distributed
        it to the states and to the NCSL so that data users most interested in
        redistricting data would be aware of the proliferation in the race tabulations
        and resulting larger data files.


                                             16
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 19 of 24




 Id. In other words, the states and the NCSL Redistricting Task Force participated in the

 debates and resolution of the issues about how to tabulate the required PL 94-171 files in

 light of the changes in the official U.S. race and ethnic classification.

        The 2020 call for participation in the PL 94-171 consultation process also

 demonstrates the depth of the now four-decades-old collaboration process. Reviewing the

 2010 program, the Bureau acknowledged that the program had benefited the Bureau’s

 administration of the enumeration as well:



        Beginning in the fall of 2005, states voluntarily provided their state
        legislative districts to the Census Bureau (100 percent participation). In
        January 2007, the Census Bureau disseminated the retabulated 2000 Census
        data by the new districts and continues to provide annual updates via the
        American Community Survey 5-year estimates. In addition, staff from the
        Census Redistricting Data Office, Census Field Regional Offices, and the
        Census Bureau’s Geography Division, visited 46 state capitols to discuss
        with state leadership the plans for the 2010 Redistricting Data Program and
        the 2010 Census. Discussion included updates on Geographic and
        Partnership Support activities such as the Local Update of Census
        Addresses (LUCA), the Boundary and Annexation Survey (BAS), and the
        Census in Schools Program, as well as our communication strategy. States
        requested that they receive information on all census planning and
        expectations of their resources. In this way the states could make the
        appropriate budget decisions best suited for their states. These meetings,
        hosted by our state liaisons, assisted the Census Bureau in making final
        decisions, such as adding school district summaries to the 2010
        Redistricting Data (P.L. 94-171) data summaries.



 Catherine McCully, U.S. Census Bureau, Designing P.L. 94-171 Redistricting Data for the

 Year 2020 Census 11 (2014) (emphasis added).




                                               17
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 20 of 24




 II. Collaboration Should Be Reopened Because the Differential Privacy Initiative
     Did Not Coordinate with the P.L. 94-171 Collaboration Program for the 2020
     Census

        In 2014, the Bureau announced the establishment of the “2020 Redistricting Data

 Program.” 79 Fed. Reg. 41258-59 (July 15, 2014). The notice did not mention proposed

 changes in disclosure avoidance methods.

        The Bureau announced its intentions to introduce differential privacy as its new

 disclosure avoidance methodology in 2016 and 2017. At the September 2016 meeting of

 the Census Scientific Advisory Committee (CSAC), John Abowd, the Bureau’s Associate

 Director for Research and Methodology and Chief Scientist, reported on the theoretical and

 technical challenges for introducing the new system. See John Abowd, The Challenge of

 Scientific Reproducibility and Privacy Protection for Statistical Agencies, Presentation

 Before the CSAC, https://www2.census.gov/cac/sac/meetings/2016-09/2016-abowd.pdf.

 In September 2017, Simson L. Garfinkel, Chief, Center for Disclosure Avoidance

 Research, updated CSAC and reported that “[t]he 2020 Census disclosure avoidance

 system will use differential privacy to defend against a reconstruction attack.” Simson L.

 Garfinkel, Modernizing Disclosure Avoidance: Report on the 2020 Disclosure Avoidance

 Subsystem as Implemented for the 2018 End-to-End Test (Continued), slide 8,

 https://perma.cc/4J8B-ZEXM.

        On May 1, 2018, the Bureau filed a “Final Content Design for the Prototype 2020

 Census Redistricting Data File” in the Federal Register. 83 Fed. Reg. 19042. The notice

 did not mention the change in disclosure avoidance methodology, though it did note other

 changes, beyond mapping, for the 2020 product, for example: "Thus, the final design of




                                            18
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 21 of 24




 the Prototype 2020 Census Redistricting Data File will be the same design as that used for

 the 2010 Census Redistricting Data File, with the addition of a group quarters table.” Id.

        In the summer of 2018, the Bureau issued a Federal Register notice “Soliciting

 Feedback From Users on 2020 Census Data Products.” 83 Fed. Reg. 34111 (July 19, 2018).

 The notice reported:



        Given the need for improved confidentiality protection, we may reduce the
        amount of detailed data that we release to the public. Public feedback is
        essential for a complete review of the decennial census data products will
        [sic] assist the Census Bureau in prioritizing products for the 2020 Census.
        The Census Bureau is not seeking feedback on apportionment counts and
        redistricting data products, which are constitutionally mandated.



 Id. (emphasis added).

        The notice did not reference the previously announced decision to employ

 differential privacy for 2020 census tabulations, including for the PL 94-171 files. It did

 not propose to reopen the PL 94-171 collaboration to address confidentiality issues for

 2020 products, nor did it formally notify the states of the Bureau’s concern that it “may

 reduce the amount of detailed data” released. Id.

        Starting in the fall of 2018, outside data users, primarily from the research

 community, identified substantial technical and policy issues with the differential privacy

 initiative.3 In 2019, census users requested demonstration products to compare to the

 published 2010 files to assess the impact of the new methods. In December 2019, the



 3
  For a compilation of materials, see Changes to Census Data Products, Integrated Public
 Use Microdata Series (IPUMS), https://ipums.org/changes-to-census-bureau-data-
 products.



                                             19
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 22 of 24




 Committee on National Statistics of the National Academy of Sciences sponsored a two-

 day workshop comparing the “differentially private” demonstration tabulations with the

 2010 files and found them wanting for significant numbers of census use cases, particularly

 for redistricting, and for small populations by characteristics or geography. See National

 Academy of Sciences, Committee on National Statistics, Workshop on 2020 Census Data

 Products:          Data          Needs            and              Privacy         Considerations,

 https://sites.nationalacademies.org/DBASSE/CNSTAT/DBASSE_196518;                           Andrew

 Beveridge,     Impacts    on    Redistricting:        The   Case     of   New      Rochelle,     NY,

 https://sites.nationalacademies.org/cs/groups/dbassesite/documents/webpage/dbasse_197

 494.pdf.

          Still, the bureau did not reopen the PL 94-171 collaboration with the states alerting

 them to their technical challenges and requesting further consultation on the PL 94-171 file

 structures. By 2020, the National Council of State Legislatures redistricting task force was

 signaling its concerns to the Bureau and asking to be involved in the planning of the

 redistricting files. See National Council of State Legislatures, Differential Privacy for

 Census             Data           Explained                 (March           15,               2021),

 https://www.ncsl.org/research/redistricting/differential-privacy-for-census-data-

 explained.aspx; see also V. Joseph Hotz and Joseph Salvo, Assessing the Use of

 Differential Privacy for the 2020 Census: Summary of What We Learned from the

 CNSTAT Workshop (Feb. 25, 2020), https://www.amstat.org/asa/files/pdfs/POL-

 CNSTAT_CensusDP_WorkshopLessonsLearnedSummary.pdf.




                                                  20
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 23 of 24




                                      CONCLUSION

        To date, the federal government has missed the opportunity to involve the states in

 addressing this most recent disclosure avoidance problems, both the ones derived from the

 Bureau’s concern that their tabulations could be reconstructed and re-identified contrary to

 law, and the inability of their chosen solution, differential privacy, to perform effectively

 in a census environment. There is an existing statutory process to address these issues.

 Current law provides for both protecting individual level census responses and robust small

 area data for the decennial redistricting round. The historical record indicates that the

 collaboration that Congress envisioned in PL 94-171 in 1975 has produced benefits for

 both the states and the federal government. Congress envisioned the states as responsible

 partners in the preparation of small area tabulations for redistricting. The collaboration

 should be reopened.




                                              21
Case 3:21-cv-00211-RAH-ECM-KCN Document 90 Filed 04/16/21 Page 24 of 24




                              CERTIFICATE OF SERVICE

        This is to certify that on the 16th day of April, 2021, a copy of the foregoing has

 been electronically filed with the Clerk of the Court using the CM/ECF system, which will

 electronically send a copy of the same to all counsel of record electronically registered with

 the Clerk.


                                                s/Bryan M. Taylor.
                                                Bryan M. Taylor (ASB-0390-Y81T)
                                                Counsel for Amicus Curiae Margo Anderson




                                              22
